 

Case 1:20-cv-09177-GBD Document 11 Filed 01/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

Plaintiff,
-V.-

$12,350,565.35 IN UNITED STATES ; JUDGMENT OF FORFEITURE
CURRENCY FORMERLY CONTAINED IN

MORGAN STANLEY ACCOUNT 654-071515, : 20 Civ.9177 (GBD)

HELD IN THE NAME OF “HAMPUS ASSETS,

INC.,”

 

and

$10,849,434.65 IN UNITED STATES
CURRENCY FORMERLY CONTAINED

IN MORGAN STANLEY ACCOUNT 654-
072401, HELD IN THE NAME OF “KAUNAS
ASSETS CORP.,”

Defendants-in-rem.

WHEREAS, on or about November 2, 2020, the United States commenced an in
rem forfeiture action seeking the forfeiture of the Defendants-in-rem, by the filing of a Verified
Complaint for Forfeiture (the “Verificd Complaint”). The Verified Complaint alleged that the
Defendants-in-rem are subject to forfeiture pursuant to Title 18, United States Code, Section
981 (a)(1 (A);

WHEREAS, notice of the Verified Complaint against the Defendants-in-rem was
posted on the official government internet site, www. forfeiture.gov, for at least 30 consecutive
days, beginning on November 7, 2020, through December 6, 2020, and proof of such publication

2

 
 

Case 1:20-cv-09177-GBD Document 11 Filed 01/13/21 Page 2 of 2

was filed with the Clerk of this Court on January 6, 2021 (D.E. 8);

WHEREAS, as set forth in Rule G(4)(a)(i1) and Rule G(5)(a)(i1), the notice of
forfeiture specified the Defendants-in-rem and the intent of the United States to forfeit and dispose
of the Defendants-in-rem, thereby notifying all third parties of their right to file a claim to
adjudicate the validity of their alleged legal interest in the Defendants-in-rem, within sixty days
from the first day of publication of the Notice on the official government internet site; and

WHEREAS, no claims or answers have been filed or made in this action and no
other parties have appeared to contest the action, and the requisite time periods in which to do so,
as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement
Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

1. The Defendants-in-rem shall be, and the same hereby is forfeited to the
plaintiff United States of America.

2. The United States Marshals Service (or its designee) shall dispose of the
Defendants-in-rem, according to law.

3. The Clerk of the Court shall forward four certified copies of this Judgment
of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money
Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,
New York, 10007.

Dated: New York, New York
January__, 2021

MAN I 3 207 SO ORDERED:

puss py 6 Done

TH HON BLE GEORGE B. DANIELS
UNTTED SYATES DISTRICT JUDGE

 

3

 
